         Case 1:19-cv-08913-ALC Document 40 Filed 12/18/19 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


  YIMIN HUANG, Individually and on Behalf
  of All Others Similarly Situated,                 Case No. 1:19-cv-08913-ALC

                                  Plaintiff,

                 v.

  SUNDIAL GROWERS INC., TORSTEN
  KUENZLEN, JAMES KEOUGH,
  EDWARD HELLARD, GREG MILLS,
  GREGORY TURNBULL, LEE TAMKEE,
  ELIZABETH CANNON, COWEN AND
  COMPANY, LLC, BMO NESBITT BURNS
  INC., RBC DOMINION SECURITIES
  INC., BARCLAYS CAPITAL CANADA
  INC., CIBC WORLD MARKETS INC., and
  SCOTIA CAPITAL INC.,

                                  Defendants.


  DANIEL GULACSY, Individually and On
  Behalf of All Others Similarly Situated,          Case No. 1:19-cv-10157-ALC

                                  Plaintiff,

                 v.

  SUNDIAL GROWERS INC., TORSTEN
  KUENZLEN, JAMES KEOUGH,
  EDWARD HELLARD, GREG MILLS,
  GREGORY TURNBULL, LEE TAMKEE,
  and ELIZABETH CANNON,

                                  Defendants.


                      CORPORATE DISCLOSURE STATEMENT OF
                        DEFENDANT SUNDIAL GROWERS INC.

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and subject to and without

waiver of any defenses to be presented pursuant to Rule 12 of the Federal Rules of Civil Procedure
          Case 1:19-cv-08913-ALC Document 40 Filed 12/18/19 Page 2 of 2



or otherwise, including but not limited to lack of personal jurisdiction, forum, and venue, defendant

Sundial Growers Inc. (“Sundial”), by its undersigned attorneys, hereby states that it is a publicly

listed company. Sundial has no parent corporation and no publicly held corporation directly or

indirectly owns 10 percent or more of Sundial’s stock.



 Dated: December 18, 2019                            SHEARMAN & STERLING LLP
        New York, New York


                                                     By:    /s/ Adam S. Hakki           _
                                                           Adam S. Hakki
                                                           Jeffrey D. Hoschander
                                                           Mary C. Pennisi
                                                           599 Lexington Avenue
                                                           New York, NY 10022-6069
                                                           Telephone: (212) 848-4000
                                                           ahakki@shearman.com
                                                           jeff.hoschander@shearman.com
                                                           mary.pennisi@shearman.com

                                                     Attorneys for Defendant Sundial Growers
                                                     Inc.




                                                 2
